•Appeal by the defendant from a judgment of the County Court, Nassau County (Donnino, J.), rendered November 16, 2005, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s voluntary, knowing, and intelligent waiver of *512his right to appeal forecloses appellate review of his challenge to the denial, after a hearing, of that branch of his omnibus motion which was to suppress identification testimony (see People v Kemp, 94 NY2d 831 [1999]; People v Peoples, 34 AD3d 503 [2006]; People v Malik, 6 AD3d 461 [2004]). Spolzino, J.P., Skelos, Dillon and McCarthy, JJ., concur.